Title: From Thomas Jefferson to Henry Dearborn, 27 January 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th: Jefferson to Genl. Dearborne
                            
                     Jan. 27. 06.
                        
                        As the inclosed resolution might be so construed as to lead into endless details, I entered into convasation
                            on the subject with mr Early, who presented it. I found he wanted only general views of the subject. perhaps a tabular
                            view under the following heads may best suit him
                  
                     
                        
                           port.
                           name of fort
                           condition
                           cost of construction hitherto
                           sum necessary to furnish it
                           miscellaneous remarks
                        
                        
                           
                           
                           under this head I presume it will suffice to say “in good condition” “midling condition” “bad condition” 
“in ruins &c.
                           
                           
                           
                        
                     
                  
                        
                        there is another head “the practicability of defending by land batteries such ports as have, by any former
                            laws been directed to be fortified.” will not this give us an opportunity of furnishing them with the opinions of
                            Wilkerson, Gates &c on the best means of defending our sea-ports, to wit, moveable artillery, & mortars ashore,
                            gunboats afloat? also of opening to them the extent of the fortifications proposed at New York Rhode-island &c
                            their immense cost, & incompetence to their object, in fact that they would only be bridles for an enemy to put into our
                            own mouths. this part of the report, may, I think, be formed so as to establish the plans of defence we propose. I believe
                            the mover asks it in that view. Affectionate salutations.
                    